DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 26, 2022 has been entered. Claims 1-3,6-8,11-18 and 20 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No claims are presently being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6-8,11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2016/0103487 A1) (hereinafter – Crawford) in view of J. Chiang, Z. J. Wang and M. J. McKeown, "Sparse multivariate autoregressive (mAR)-based partial directed coherence (PDC) for electroencephalogram (EEG) analysis," 2009 IEEE International Conference on Acoustics, Speech and Signal Processing, 2009, pp. 457-460, doi: 10.1109/ICASSP.2009.4959619. (hereinafter – Chiang).

Regarding claim 1, Crawford discloses A brain-computer interface (BCI) system for correlating brain activity of a user to a predetermined physiological response, a predetermined classification of a user intention or a predetermined mental state to control, for actuating a control action, comprising (Abstract and entire document):
an input interface to receive brain signals indicative of an activity of a brain of the user (Para. [0037], “The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114. Neuroimaging devices that measure the resulting brain activation patterns may include EEG, fNIRS, MEG, MRI (magnetic resonance imaging), ultrasound, etc. However, embodiments are not meant to be limited to measurement systems specifically mentioned herein.”);
an encoder to encode the received brain signals to produce a sparse connectivity map of correlations among active regions of the brain using a model relaying a time-varying neural current density responsible for electroencephalogram (EEG) potentials in the brain signals to a state of the brain (Para. [0038], “The recorded brain activity is then processed using a pattern recognition and classification system 130. A pattern recognition system 130 processes the recorded brain activity to characterize and classify the brain activation pattern. There are numerous techniques and algorithms from the field of pattern recognition that may be applied including classification, clustering, regression, categorical sequence labeling, real-valued sequence labeling, parsing, Bayesian networks, Markov random fields, ensemble learning, etc.”), 
a classifier to classify the sparse connectivity map as an intended predetermined physiological response intended by the user (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”);
and a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”).
Crawford fails to disclose wherein the model is a hierarchical vector autoregression (VAR) model with hierarchical lag structures,
wherein the sparse connectivity map includes a sequence of VAR coefficient matrices for a sequence of delay lags, which specifies more zero correlations than non-zero correlations between various active regions of the brain in a hierarchical manner such that a zero correlation between a pair of regions of the brain reflected in a VAR coefficient matrix for a delay lag enforces zero correlations between the pair of regions in subsequent VAR coefficient matrices in the sequence of VAR coefficient matrices for subsequent delay lags in the sequence of delay lags;
However, in the same field of endeavor, Chiang teaches wherein the model is a hierarchical vector autoregression (VAR) model with hierarchical lag structures (Page 458, 2. Methods, “sparse MAR and present penalized regression methods”),
wherein the sparse connectivity map includes a sequence of VAR coefficient matrices for a sequence of delay lags, which specifies more zero correlations than non-zero correlations between various active regions of the brain in a hierarchical manner such that a zero correlation between a pair of regions of the brain reflected in a VAR coefficient matrix for a delay lag enforces zero correlations between the pair of regions in subsequent VAR coefficient matrices in the sequence of VAR coefficient matrices for subsequent delay lags in the sequence of delay lags (Page 458, 2. Methods, “sparse MAR and present penalized regression methods” and page 257, 1. Intro, “The resulting mAR coefficient matrix will thus have sparse structures, meaning that only small number of elements are non-zero.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Crawford to include autoregression as taught by Chiang in order to reduce the number of free parameters to be estimated (Page 258, 1. Introduction, “Penalized regression effectively reduces the number of free parameters to be estimated, which is particularly important when the data is of limited sample size. We evaluate the performance of the proposed approach using both simulated data and real EEG data.”).
Regarding claim 2, Crawford and Chiang teach The BCI system of claim 1, Crawford further discloses wherein the predetermined physiological response includes a predetermined classification of a user intention, a predetermined mental state to control or a predetermined user command (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”).
Regarding claim 3, Crawford and Chiang teach The BCI system of claim 1, Crawford fails to disclose wherein the sparse connectivity map is sparse in a time domain and a spatial domain.
However, in the same field of endeavor, Chiang teaches wherein the sparse connectivity map is sparse in a time domain and a spatial domain (Page 458, 2. Methods, “sparse MAR and present penalized regression methods” and page 257, 1. Intro, “The resulting mAR coefficient matrix will thus have sparse structures, meaning that only small number of elements are non-zero.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Crawford to include autoregression as taught by Chiang in order to reduce the number of free parameters to be estimated (Page 258, 1. Introduction, “Penalized regression effectively reduces the number of free parameters to be estimated, which is particularly important when the data is of limited sample size. We evaluate the performance of the proposed approach using both simulated data and real EEG data.”).
Regarding claim 6, Crawford and Chiang teach The BCI system of claim 1, Crawford further discloses wherein the device is one of a physical actuator controller in communication with the user, a computer input device in communication with a computer, a device guidance control in communication with a vehicle or a wheel chair, a brain state monitoring device in communication with the user or a communication interface in communication with a mobile communication device or a monitor to another computer device (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”).
Regarding claim 7, Crawford discloses A brain-computer interface (BCI) system for automatically correlating neurological activity of a user to a predetermined physiological response to establish a communication between the user and a device, comprising (Abstract and entire document):
an input interface to receive brain signals indicative of a neurological activity of a brain of the user (Para. [0037], “The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114. Neuroimaging devices that measure the resulting brain activation patterns may include EEG, fNIRS, MEG, MRI (magnetic resonance imaging), ultrasound, etc. However, embodiments are not meant to be limited to measurement systems specifically mentioned herein.”);
an encoder to encode the brain signals to produce a sparse connectivity map of correlations among active regions of the brain using a model relaying a time-varying neural current density responsible for electroencephalogram (EEG) potentials in the brain signals to a state of the brain (Para. [0038], “The recorded brain activity is then processed using a pattern recognition and classification system 130. A pattern recognition system 130 processes the recorded brain activity to characterize and classify the brain activation pattern. There are numerous techniques and algorithms from the field of pattern recognition that may be applied including classification, clustering, regression, categorical sequence labeling, real-valued sequence labeling, parsing, Bayesian networks, Markov random fields, ensemble learning, etc.”), 
a classifier to classify the sparse connectivity map as an intended 11 predetermined physiological response intended by the user (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”);
and a controller to communicate the intended predetermined physiological response to the device (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”).
Crawford fails to disclose wherein the model is one or a combination of a hierarchical vector autoregression (VAR) model with hierarchical lag structures, and a VAR model subject to sparsity constraints,
wherein the sparse connectivity map specifies more zero correlations than non-zero correlations between various active regions of the brain;
However, in the same field of endeavor, Chiang teaches wherein the model is one or a combination of a hierarchical vector autoregression (VAR) model with hierarchical lag structures, and a VAR model subject to sparsity constraints (Page 456, 2. Methods, “sparse MAR and present penalized regression methods”),
wherein the sparse connectivity map specifies more zero correlations than non-zero correlations between various active regions of the brain (Page 458, 2. Methods, “sparse MAR and present penalized regression methods” and page 257, 1. Intro, “The resulting mAR coefficient matrix will thus have sparse structures, meaning that only small number of elements are non-zero.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Crawford to include autoregression as taught by Chiang in order to reduce the number of free parameters to be estimated (Page 258, 1. Introduction, “Penalized regression effectively reduces the number of free parameters to be estimated, which is particularly important when the data is of limited sample size. We evaluate the performance of the proposed approach using both simulated data and real EEG data.”).
Regarding claim 8, Crawford and Chiang teach The BCI system of claim 7, Crawford fails to disclose wherein the sparse connectivity map is sparse in one or combination of a time domain and a spatial domain.
However, in the same field of endeavor, Chiang teaches wherein the sparse connectivity map is sparse in one or combination of a time domain and a spatial domain (Page 458, 2. Methods, “sparse MAR and present penalized regression methods” and page 257, 1. Intro, “The resulting mAR coefficient matrix will thus have sparse structures, meaning that only small number of elements are non-zero.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Crawford to include autoregression as taught by Chiang in order to reduce the number of free parameters to be estimated (Page 258, 1. Introduction, “Penalized regression effectively reduces the number of free parameters to be estimated, which is particularly important when the data is of limited sample size. We evaluate the performance of the proposed approach using both simulated data and real EEG data.”).
Regarding claim 11, Crawford and Chiang teach The BCI system of claim 7, Crawford fails to disclose wherein the model is a VAR model subject to sparsity constraints (see claim 7).
Regarding claim 12, Crawford and Chiang teach The BCI system of claim 7, Crawford further discloses wherein the model is a neural network (Para. [0058], “Cognitive psychology provide strong support for the neural network model, which proposes that representations in the brain are stored as patterns of distributed brain activity co-occurring in a particular temporal and spatial relationship.”).
Regarding claim 13, Crawford and Chiang teach The BCI system of claim 7, Crawford further discloses wherein the received brain signals are obtained from at least one sensor operable to sense signals indicative of the neurological activity, such that the at least one sensor is connected to the input interface (Para. [0037], “The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114. Neuroimaging devices that measure the resulting brain activation patterns may include EEG, fNIRS, MEG, MRI (magnetic resonance imaging), ultrasound, etc. However, embodiments are not meant to be limited to measurement systems specifically mentioned herein.”).
Regarding claim 14, Crawford and Chiang teach The BCI system of claim 13, Crawford further discloses wherein the at least one sensor includes a transducer applied to the user to acquire electrical signals indicative of the neurological activity (Para. [0037], “The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114. Neuroimaging devices that measure the resulting brain activation patterns may include EEG, fNIRS, MEG, MRI (magnetic resonance imaging), ultrasound, etc. However, embodiments are not meant to be limited to measurement systems specifically mentioned herein.”).
Regarding claim 15, Crawford and Chiang teach The BCI system of claim 7, Crawford further discloses wherein the device is one of a spelling application, a neuroprosthesis or a wheelchair (Para. [0067], “The wireless communication may include visual 830 and/or sound 850. For visuals, users view the same images while brain activity measures of each are taken 832. A first user, user.sub.1 810, thinks to elicit image X 834. A second user, user.sub.2 812, sees the image X that user.sub.1 was thinking of displayed 836.” And para. [0073], “In another embodiment, the user may invoke the 3D orienting of an object by thinking about its position.”).
Regarding claim 16, Crawford discloses A system for brain activity analysis, the system comprising (Abstract and entire document):
an input interface for receiving EEG and/or MEG signals from a brain of a user (Para. [0037], “The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114. Neuroimaging devices that measure the resulting brain activation patterns may include EEG, fNIRS, MEG, MRI (magnetic resonance imaging), ultrasound, etc. However, embodiments are not meant to be limited to measurement systems specifically mentioned herein.”);
an encoder, configured to encode the received signals to produce a sparse connectivity map of correlations among active regions of the brain using a model relaying a time-varying neural current density responsible for electroencephalogram (EEG) potentials in the brain signals to a state of the brain (Para. [0038], “The recorded brain activity is then processed using a pattern recognition and classification system 130. A pattern recognition system 130 processes the recorded brain activity to characterize and classify the brain activation pattern. There are numerous techniques and algorithms from the field of pattern recognition that may be applied including classification, clustering, regression, categorical sequence labeling, real-valued sequence labeling, parsing, Bayesian networks, Markov random fields, ensemble learning, etc.”), 
a classifier to classify the sparse connectivity map as an intended predetermined physiological response intended by the user (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”);
and  a controller to communicate a control signal for actuating the control action according to the intended predetermined physiological response to a device (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”).
Crawford fails to disclose wherein the model is a hierarchical vector autoregression (VAR) model with hierarchical lag structures,
wherein the sparse connectivity map includes a sequence of VAR coefficient matrices for a sequence of delay lags, which specifies more zero correlations than non-zero correlations between various active regions of the brain in a hierarchical manner such that a zero correlation between a pair of regions of the brain reflected in a VAR coefficient matrix for a delay lag enforces zero correlations between the pair of regions in subsequent VAR coefficient matrices in the sequence of VAR coefficient matrices for subsequent delay lags in the sequence of delay lags;
However, in the same field of endeavor, Chiang teaches wherein the model is a hierarchical vector autoregression (VAR) model with hierarchical lag structures (Page 456, 2. Methods, “sparse MAR and present penalized regression methods”),
wherein the sparse connectivity map includes a sequence of VAR coefficient matrices for a sequence of delay lags, which specifies more zero correlations than non-zero correlations between various active regions of the brain in a hierarchical manner such that a zero correlation between a pair of regions of the brain reflected in a VAR coefficient matrix for a delay lag enforces zero correlations between the pair of regions in subsequent VAR coefficient matrices in the sequence of VAR coefficient matrices for subsequent delay lags in the sequence of delay lags (Page 458, 2. Methods, “sparse MAR and present penalized regression methods” and page 257, 1. Intro, “The resulting mAR coefficient matrix will thus have sparse structures, meaning that only small number of elements are non-zero.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Crawford to include autoregression as taught by Chiang in order to reduce the number of free parameters to be estimated (Page 258, 1. Introduction, “Penalized regression effectively reduces the number of free parameters to be estimated, which is particularly important when the data is of limited sample size. We evaluate the performance of the proposed approach using both simulated data and real EEG data.”).
Regarding claim 17, Crawford and Chiang teach The system of claim 16, Crawford further discloses wherein the device is one of a heating, venting and air conditioning (HVAC) system, an object capable of being moved using a brain-computer interface system by the user, or a device used for writing or recording in order to convey a user message or user instruction to another user that is operable by the BCI system by the user (Para. [0067], “The wireless communication may include visual 830 and/or sound 850. For visuals, users view the same images while brain activity measures of each are taken 832. A first user, user.sub.1 810, thinks to elicit image X 834. A second user, user.sub.2 812, sees the image X that user.sub.1 was thinking of displayed 836.” And para. [0073], “In another embodiment, the user may invoke the 3D orienting of an object by thinking about its position.”).
Regarding claim 18, Crawford and Chiang teach The system of claim 16, Crawford fails to disclose wherein the sparse connectivity map is sparse in a time domain and a spatial domain.
However, in the same field of endeavor, Chiang teaches wherein the sparse connectivity map is sparse in a time domain and a spatial domain (Page 458, 2. Methods, “sparse MAR and present penalized regression methods” and page 257, 1. Intro, “The resulting mAR coefficient matrix will thus have sparse structures, meaning that only small number of elements are non-zero.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Crawford to include autoregression as taught by Chiang in order to reduce the number of free parameters to be estimated (Page 258, 1. Introduction, “Penalized regression effectively reduces the number of free parameters to be estimated, which is particularly important when the data is of limited sample size. We evaluate the performance of the proposed approach using both simulated data and real EEG data.”).
Regarding claim 20, Crawford discloses A method of analysis, comprising (Abstract and entire document):
operating an array of electroencephalography (EEG) electrodes and/or magnetoencephalography (MEG) electrodes for receiving EEG signals and/or MEG signals from a brain of a user (Para. [0037], “The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114. Neuroimaging devices that measure the resulting brain activation patterns may include EEG, fNIRS, MEG, MRI (magnetic resonance imaging), ultrasound, etc. However, embodiments are not meant to be limited to measurement systems specifically mentioned herein.”);
using an encoder for encoding the received the EEG signals and/or the MEG signals to produce a sparse connectivity map of correlations among active regions of the brain using a model relaying a time- varying neural current density responsible for electroencephalogram (EEG) potentials in the brain signals to a state of the brain (Para. [0038], “The recorded brain activity is then processed using a pattern recognition and classification system 130. A pattern recognition system 130 processes the recorded brain activity to characterize and classify the brain activation pattern. There are numerous techniques and algorithms from the field of pattern recognition that may be applied including classification, clustering, regression, categorical sequence labeling, real-valued sequence labeling, parsing, Bayesian networks, Markov random fields, ensemble learning, etc.”), 
using a classifier to classify the sparse connectivity map as an intended predetermined physiological response intended by the user (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”);
and  using a controller to communicate a control signal for actuating the control 12 action according to the intended predetermined physiological response to a device (Para. [0107], “A coordination module 1940 receives input from BCI inputs 1912, the additional input modalities 1912 and perceptual computing inputs from the database 1930 and then makes determinations on the determined user intent. The coordination module 1940 makes a final determination of user intent based on results from the BCI application coordination module 1970 and initiates a final command.”).
Crawford fails to disclose wherein the model is a hierarchical vector autoregression (VAR) model with hierarchical lag structures,
wherein the sparse connectivity map includes a sequence of VAR coefficient matrices for a sequence of delay lags, which specifies more zero correlations than non-zero correlations between various active regions of the brain in a hierarchical manner such that a zero correlation between a pair of regions of the brain reflected in a VAR coefficient matrix for a delay lag enforces zero correlations between the pair of regions in subsequent VAR coefficient matrices in the sequence of VAR coefficient matrices for subsequent delay lags in the sequence of delay lags;
However, in the same field of endeavor, Chiang teaches wherein the model is a hierarchical vector autoregression (VAR) model with hierarchical lag structures (Page 456, 2. Methods, “sparse MAR and present penalized regression methods”),
wherein the sparse connectivity map includes a sequence of VAR coefficient matrices for a sequence of delay lags, which specifies more zero correlations than non-zero correlations between various active regions of the brain in a hierarchical manner such that a zero correlation between a pair of regions of the brain reflected in a VAR coefficient matrix for a delay lag enforces zero correlations between the pair of regions in subsequent VAR coefficient matrices in the sequence of VAR coefficient matrices for subsequent delay lags in the sequence of delay lags (Page 458, 2. Methods, “sparse MAR and present penalized regression methods” and page 257, 1. Intro, “The resulting mAR coefficient matrix will thus have sparse structures, meaning that only small number of elements are non-zero.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Crawford to include autoregression as taught by Chiang in order to reduce the number of free parameters to be estimated (Page 258, 1. Introduction, “Penalized regression effectively reduces the number of free parameters to be estimated, which is particularly important when the data is of limited sample size. We evaluate the performance of the proposed approach using both simulated data and real EEG data.”).

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. With respect to the arguments regarding Crawford and Chiang, the arguments are not persuasive. As currently claimed, the claims require “an input interface to…” “an encoder to…” “a classifier to…” and “a controller to…” that are capable of performing the respective functions. For example, the encoder simply just needs to be capable of performing the encoding the specific functions. Additionally, Chiang further discusses in the cited paragraphs, the Bayesian information criterion, ridge, LASSO and SCAD. For example LASSO is a variable selection, hierarchical model with both Bayesian and likelihood methods for selecting parameters, which properly maps to the limitations in the claims that are being argues. Each and every limitations of the claim is met by the cited references. Thus, the arguments are not persuasive. The claims should be amended to recite “an input interface configured to…” “an encoder configured to…” “a classifier configured to…” and “a controller configured to…” to require the functions rather than as currently recited just an element that could perform the functions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791